Citation Nr: 0604777	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on two separate periods of active 
duty, the first from August 1945 to November 1947, and the 
second from March 1951 to April 1970.  The appellant in this 
appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death.  During the course of this 
appeal, the Board remanded the case to the RO in September 
2003 and August 2005 for additional evidentiary and 
procedural development.  Thereafter, the claim was denied in 
a December 2005 rating decision.  The case was returned to 
the Board and the appellant now continues her appeal.


FINDINGS OF FACT

1.  The veteran died in December 1999; his death certificate 
listed his cause of death as an acute myocardial infarction, 
with hypertension, pneumonia, and cerebral hemorrhage noted 
as other conditions that significantly contributed to his 
death.

2.  The veteran's cause of death December 1999 has been 
attributed by a VA physician to complications arising from 
pneumonia and sepsis shock. 

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.




CONCLUSION OF LAW

The veteran's death was not the result of a disability of 
service origin.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim was received in June 2000 and she was 
notified of the provisions of the VCAA in correspondence 
dated in August 2004 and August 2005.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
deceased veteran's service medical records, his death 
certificate, and his terminal hospitalization report have 
been obtained and associated with the evidence.  The 
veteran's death certificate shows that the appellant was the 
late veteran's spouse at the time of his death in December 
1999, although she was legally separated from him in the 
years prior to his death.  The appellant, by her own 
admission, stated that she was unable to obtain copies of his 
relevant treatment records, or otherwise provide information 
that would help VA obtain these records, because she was 
separated from the veteran at the time of his demise.  
However, the Board observed that the veteran's sister, Ms. 
G.H., was identified in the death certificate as the 
informant of the veteran's personal information.  Good faith 
efforts were undertaken in the prior Board remands to obtain 
additional medical records relevant to the appellant's claim, 
including attempts to contact Ms. G.H. to obtain information 
from her that would possibly identify sources of medical 
treatment received by the veteran that would help support the 
appellant's claim.  However, these attempts were unsuccessful 
and the appellant herself has been unable to provide any 
further information regarding the location of any treatment 
records that would support her claim.  The appellant's 
representative has requested that a medical nexus opinion be 
obtained that addresses the likelihood of a relationship 
between the veteran's periods of military service and his 
cause of death.  Such an opinion was obtained in April 2005 
and has been associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

In view of the foregoing discussion, the Board concludes that 
the appellant has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
procedural and evidentiary development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

The veteran's death certificate shows that he expired in 
December 1999.  His official cause of death was identified in 
the death certificate as an acute myocardial infarction with 
hypertension, pneumonia, and cerebral hemorrhage noted as 
other conditions that significantly contributed to his death.  
At the time of his death, no claims for VA benefits were 
pending and he was not service-connected for any 
disabilities.

The veteran's service medical records show that on enlistment 
examination for his first period of active duty in August 
1945, his blood pressure was 120/80.  In November 1946, it 
was also 120/84.  On pre-enlistment examination for his 
second period of active duty in February 1951, his blood 
pressure measured 130/70, sitting, 128/70 recumbent, and 
130/70, standing.  Normal blood pressure readings were shown 
in service afterwards until November 1961, when a medical 
examination obtained blood pressure readings of 170/110, with 
rechecks for three consecutive days showing readings of 
150/98, 154/100, and 144/88.  However, the examination report 
did not show any diagnosis of hypertension and there are no 
additional records from this period that indicate that these 
readings represented a chronic hypertensive condition.  His 
blood pressure was subsequently measured in April 1964 as 
138/86.  On separation examination in April 1970, his blood 
pressure was measured initially as 146/94, with a subsequent 
reading of 118/80 taken during the same examination.  
Examination of his cardiovascular system was normal.  The 
service medical records do not show abnormal 
electrocardiogram or chest X-ray findings indicating 
cardiomegaly or onset of cardiovascular disease during his 
either period of active duty.

The veteran's terminal hospitalization report from Elbert 
Memorial Hospital shows that he was a 73-year-old nursing 
home resident who was admitted for hospital emergency 
treatment in December 1999 with sepsis.  J.D.McA., M.D. was 
his physician.  At the time of his admission, the veteran was 
less responsive than usual, hypotensive (with a blood 
pressure of 40/27), bradycardic, and hypothermic.  His 
medical history was noted to include subarachnoid hemorrhage 
and a cerebral aneurysm with AV malformation, a history of 
respiratory failure, and hypertension, with a prior 
craniotomy with AV shunt placement.  He was listed as a no-
code.  He obtained nourishment through a feeder tube at the 
time of his admission.  His heart examination showed regular 
rate and rhythm.  Chest X-ray revealed total consolidation of 
the left side of his chest and an increase of congestion 
suggesting an element of cardiac decompensation or pulmonary 
edema.  The assessment was left-sided pneumonia with probable 
aspiration, septic shock secondary to the pneumonia and 
aspiration, hypertension, previous AV malformation aneurysm 
and subarachnoid hemorrhage.  His prognosis was deemed to be 
very poor.  He died the same day he was admitted for 
emergency treatment.  According to Dr. McA., who wrote the 
death certificate, the veteran died of an acute myocardial 
infarction.  Hypertension, pneumonia, and cerebral hemorrhage 
were identified as other conditions that significantly 
contributed to his death.  The certificate did not indicate 
that an autopsy was performed.

In an April 2005 medical opinion, a VA cardiologist stated 
that he had reviewed the veteran's claims file (including his 
service medical records, his terminal hospitalization report, 
and his death certificate) and presented the following 
opinion:

"(The veteran's terminal hospitalization report 
shows a diagnosis of) Pneumonia and septic shock.  
Myocardial infarction is not listed on the chart 
as a diagnosis, and no EKG done during the 
hospitalization is available.

Though the (veteran) had hypertensive Blood 
Pressure's (sic) recorded during military service, 
in my opinion it is unlikely that military service 
caused the (veteran's) hypertension, and nor was 
it related (to his) death.

Based on the chart review, the (veteran) died 
because of pneumonia and sepsis and not myocardial 
infarction."

Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the veteran's officially-listed immediate cause of death from 
a myocardial infarction with hypertension and cerebrovascular 
disease as a contributing factor.  Although elevated blood 
pressure readings were shown in service, his service medical 
records do not show a clear-cut diagnosis of hypertension or 
any other chronic disease of his heart, arteries, or veins 
during his period of military service.  The post-service 
medical records also do not show onset of cardiovascular 
disease to a compensably disabling degree within one year 
following his separation from his second period of active 
duty in April 1970 to permit service connection for 
cardiovascular disease on a presumptive basis.

The April 2005 opinion of the VA cardiologist is significant 
in that he stated that the veteran's hypertension that was 
noted at the time of his death was unrelated to his military 
service.  Therefore, if it were accepted as clinical fact 
that the veteran died of a myocardial infarction with 
hypertension and cerebrovascular disease as contributory 
factors, the VA physician's opinion severs any link between 
hypertension and the veteran's periods of active duty.  
However, the VA cardiologist has also challenged the medical 
conclusions of Dr. McAvoy, who wrote the veteran's death 
certificate.  The VA cardiologist's opinion was that the 
veteran died of pneumonia and sepsis shock, which are not 
shown by the objective evidence to be related to military 
service, and not of a myocardial infarction.  The Board is 
inclined to give greater probative weight to the VA physician 
as his clinical specialty is in cardiology, and so he is thus 
better able to interpret the medical findings obtained during 
the veteran's terminal hospitalization for purposes of 
corroborating or refuting the opinion of Dr. McA., an 
emergency room physician.  Additionally, no autopsy of the 
veteran was performed and therefore, in the absence of 
specific clinical findings regarding the physical state of 
the veteran's heart at the time of his death that would 
support Dr. McA.'s conclusions, the Board finds that the VA 
cardiologist's opinion holds more probative weight.  In 
either case, the veteran's cause of death has been 
disassociated with his periods of active duty.  The claim for 
service connection for the veteran's cause of death is 
therefore denied.

To the extent that the appellant asserts the existence of a 
link between the veteran's cause of death and his period of 
military service based upon her own knowledge of medicine and 
her familiarity with the late veteran's medical history, as 
the record does not show that she has received the requisite 
formal medical training and accreditation to make medical 
diagnoses or present opinions regarding issues of medical 
causation and etiology, her statements in this regard are not 
entitled to any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

ORDER

Service connection for the veteran's cause of death is 
denied.


___________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


